Matter of Cyngiel (2015 NY Slip Op 06145)





Matter of Cyngiel


2015 NY Slip Op 06145


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2014-00180

[*1]In the Matter of Shlomo Cyngiel, deceased.Mordechai Cyngiel, etc., petitioner-respondent;Rima Krigsman, etc., objectant-appellant. (File No. 773/03)


Goldberg & Rimberg PLLC, New York, N.Y. (Israel Goldberg and Mindy Kallus of counsel), for objectant-appellant.
Wenig Saltiel LLP, Brooklyn, N.Y. (Meryl L. Wenig and Ira Greene of counsel), for petitioner-respondent.

DECISION & ORDER
In a probate proceeding in which the executor of the estate of Shlomo Cyngiel, petitioned for a determination that Dora Avrumson, the postdeceased wife of the decedent, failed to exercise her right of election pursuant to EPTL 5-1.1-A against the estate of Shlomo Cyngiel, the objectant, executor of the estate of Dora Avrumson, appeals, as limited by her brief, from so much of an order of the Surrogate's Court, Kings County (Johnson, S.), entered July 23, 2013, as granted the petitioner's motion for summary judgment on the petition.
ORDERED that the order is affirmed insofar as appealed from, with costs payable to the estate of Sholmo Cyngiel by Rima Krigsman, in her capacity as executor of the estate of Dora Avrumson.
The Surrogate's Court properly granted the petitioner's motion for summary judgment on the petition. The petitioner established, prima facie, that the decedent's postdeceased spouse did not follow the procedure outlined in EPTL 5-1.1-A(d) for exercising a spouse's right of election. In opposition, the appellant failed to raise a triable issue of fact as to whether the decedent's postdeceased spouse substantially complied with the statute during her lifetime (cf. Matter of Sylvester, 107 AD3d 903; Matter of Colin, 23 AD3d 824).
MASTRO, J.P., CHAMBERS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court